Citation Nr: 0924730	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-41 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
neck.

2.  Entitlement to service connection for arthritis of the 
back.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for arthritis of the 
hips.

5.  Entitlement to service connection for Type II diabetes 
mellitus.  

6.  Entitlement to an effective date earlier than May 14, 
2007 for the award of a 10 percent disability rating for 
bilateral hearing loss.

7.  Entitlement to an effective date earlier than March 13, 
2001 for the award of a 10 percent disability rating for 
tinnitus.

8.  Entitlement to a disability rating greater than 10 
percent for bilateral hearing loss.  
9.  Entitlement to a disability rating greater than 10 
percent for tinnitus.  

10.  Entitlement to service connection for an acquired 
psychiatric disorder.

11.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  

12.  Entitlement to service connection for a gastrointestinal 
disorder.

13.  Entitlement to service connection for a sinus disorder.

14.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

15.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.

16.  Whether new and material evidence has been received to 
reopen a claim for service connection for a dental disorder.

17.  Whether new and material evidence has been received to 
reopen a claim for service connection for a prostate disorder 
(also claimed as a penile disorder).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to 
March 1975. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and January 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

The Veteran and his wife testified at a Board videoconference 
hearing in December 2006, chaired by an Acting Veterans Law 
Judge (VLJ) who is no longer employed by the Board.  So in 
April 2009, the Board sent the Veteran's attorney a letter 
offering another hearing before a different VLJ that will 
ultimately decide this appeal.  This letter explained the law 
requires that the VLJ who conducted the hearing must 
participate in the decision on the appeal, unless the Veteran 
indicates that he does not want another hearing.  See 38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2008).  
The Veteran's attorney responded a short time later that the 
Veteran did not want another hearing.  Therefore, the Board 
will proceed to evaluate the appeal.    

The Board also sees the Veteran submitted additional medical 
treatise internet records in April 2009, after certification 
of the appeal.  But he waived his right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2008).  As such, the Board accepts it for 
inclusion in the record and consideration by the Board at 
this time

This case was previously before the Board in December 2006, 
at which time the Board issued a decision denying service 
connection for diabetes mellitus, as well as service 
connection for arthritis of the neck, back, hands, and hips.  
However, the Veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to an October 2008 Memorandum Decision, the Court vacated the 
Board's decision for these five issues and remanded it to the 
Board for readjudication in compliance with directives 
specified.  Specifically, the Court directed the Board to 
request complete Social Security Administration (SSA) 
disability records.  In addition, the Court indicated the 
Board must provide adequate reasons and bases for its 
determination that a medical nexus opinion was not necessary 
to decide his service connection claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The case has now 
returned to the Board so that it can implement the Court's 
directives.  But to comply with the Court's directives, the 
Board is again remanding these particular issues to the RO 
via the Appeals Management Center (AMC) in Washington, DC.
 
With regard to the remaining issues on appeal, the RO 
recently denied these issues in a January 2009 rating 
decision.  The Veteran then filed a March 2009 Notice of 
Disagreement (NOD) with the RO's decision.  Based on the 
Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999), the Board is remanding these issues to the RO for 
the issuance of a statement of the case (SOC).   


REMAND

First, the Court indicated the Board must provide adequate 
reasons and bases for its determination that a medical nexus 
opinion was not necessary to decide his service connection 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008).  Under McLendon, in disability compensation (service 
connection) claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Based on the evidence of record, the Veteran should be 
scheduled for the appropriate VA examination(s) to obtain a 
medical opinion concerning the etiology of any current neck, 
back, hands, hips, and Type II diabetes mellitus conditions 
on the basis of in-service incurrence.  See id.  

Second, the Veteran's VA treatment records on file only date 
to September 2008.  So if he has since received additional 
relevant treatment, these records should be obtained.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Third, as alluded to above, in March 2009 the Veteran's 
attorney filed a NOD with the January 2009 rating decision, 
disagreeing with the following issues:  an effective date 
earlier than May 14, 2007 for the award of a 10 percent 
disability rating for bilateral hearing loss; an effective 
date earlier than March 13, 2001 for the award of a 10 
percent disability rating for tinnitus; a disability rating 
greater than 10 percent for bilateral hearing loss; a 
disability rating greater than 10 percent for tinnitus; 
service connection for an acquired psychiatric disorder; 
service connection for a cardiovascular disorder, to include 
hypertension; service connection for a gastrointestinal 
disorder; service connection for a sinus disorder; new and 
material evidence to reopen a claim for service connection 
for a right knee disorder; new and material evidence to 
reopen a claim for service connection for a left knee 
disorder; new and material evidence to reopen a claim for 
service connection for a dental disorder; and new and 
material evidence to reopen a claim for service connection 
for a prostate disorder (also claimed as a penile disorder).  

However, although a NOD was clearly filed in March 2009, the 
claims file does not reflect that a SOC has been promulgated 
with respect to these claims.  Where a Veteran has submitted 
a timely NOD with an adverse decision and the RO did not 
subsequently issue a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, these matters are also remanded to the RO.

Finally, the Board acknowledges the Court's October 2008 
remand directives, which instructed the Board to request 
complete SSA disability records for the Veteran.  However, 
complete SSA disability records were secured by the RO 
earlier that same month, presumably in anticipation of the 
Court's remand.  Therefore, no further action is required 
with respect to the Veteran's SSA disability records.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran a SOC on the 
following issues:  

(A)	An effective date earlier than 
May 14, 2007 for the award of a 
10 percent disability rating for 
bilateral hearing loss; 

(B)	An effective date earlier 
than March 13, 2001 for the 
award of a 10 percent 
disability rating for 
tinnitus;

(C)	A disability rating greater 
than 10 percent for bilateral 
hearing loss; 

(D)	A disability rating greater 
than 10 percent for tinnitus; 

(E)	Service connection for an 
acquired psychiatric disorder; 

(F)	Service connection for a 
cardiovascular disorder, to 
include hypertension; 

(G)	Service connection for a 
gastrointestinal disorder; 

(H)	Service connection for a sinus 
disorder;

(I)	New and material evidence to 
reopen a claim for service 
connection for a right knee 
disorder; 

(J)	New and material evidence to 
reopen a claim for service 
connection for a left knee 
disorder; 

(K)	New and material evidence to 
reopen a claim for service 
connection for a dental 
disorder; 

(L)	New and material evidence to 
reopen a claim for service 
connection for a prostate 
disorder (also claimed as a 
penile disorder) 

Give him time to perfect an appeal of 
these claims by filing a timely 
substantive appeal (VA Form 9 or 
equivalent).  Only if he does should 
these claims be returned to the Board 
for further appellate consideration.  

2.	Contact the Veteran to ascertain where he 
has had any additional relevant treatment 
at a VA facility since September 2008.  
Then obtain the records of any relevant 
medical treatment after September 2008, 
including records from the VA Community 
Based Outpatient Clinic (CBOC) in 
Texarkana, Arkansas.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	Then arrange for the Veteran to undergo 
the appropriate VA examination(s) to 
determine the nature and etiology of 
his current Type II diabetes mellitus, 
as well as his arthritis (or other 
orthopedic disorder) of the neck, back, 
hands, and hips.  He is hereby advised 
that failure to report for his 
scheduled VA examination(s), without 
good cause, may have adverse 
consequences for his claims.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary, including X-rays, 
urinalysis, or blood work.  And the 
claims file, including a complete copy 
of this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the records of the treatment in 
question.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner(s) is 
asked to provide an opinion responding 
to the following questions:

(A)	Is it at least as likely as 
not (50 percent or more probable) 
that the Veteran's Type II diabetes 
mellitus is directly related to his 
period of military service from 
May 1973 to March 1975?  In making 
this determination, the examiner 
should comment on the significance 
of service treatment record (STR) 
urinalyses conducted in September 
1974, October 1974, and upon 
separation in March 1975.  The 
examiner should also discuss the 
clinical significance, if any, of 
the Veteran's reports of dark 
urine, documented in STRs dated in 
August 1973 and June 1974, as well 
as his various complaints of flu-
like symptoms and weakness.  
Finally, the examiner should 
comment on the significance of the 
various medical treatise Internet 
records submitted by the Veteran in 
November 2007, December 2007, 
October 2008, and April 2009, as 
well as the symptoms of sweating, 
leg pain, and weakness, alleged by 
the Veteran and his wife in his 
December 2006 hearing testimony.  

(B)	Is it at least as likely as 
not (50 percent or more probable) 
that any current arthritis or other 
orthopedic disorder of the back, 
neck, hips, and hands is directly 
related to his period of military 
service from May 1973 to March 
1975.  In making this 
determination, the examiner should 
comment on the significance, if 
any, of the Veteran's reported back 
pain documented in August 1973 and 
June 1974 STRs.  In addition, the 
examiner should comment on the 
significance, if any, of 
intercurrent post-service neck and 
back injuries that occurred in 1982 
and 1995, as noted in a December 
2004 VA treatment report.  Finally, 
the examiner should comment on the 
Veteran's intercurrent post-service 
injuries to his left and right 
hand, documented by VA treatment 
records dated in February and March 
of 2004.

      The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based 
on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.  

4.	After completing this development, the 
RO should readjudicate the issues of 
service connection for diabetes 
mellitus, as well as service connection 
for arthritis of the neck, back, hands, 
and hips.  If the disposition remains 
unfavorable, the RO should furnish the 
Veteran and his attorney with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

